Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. US 11212710 B1 . This is a statutory double patenting rejection.
Instant claims
US 11212710 B1
1. An apparatus comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: obtaining values of a plurality of carrier attributes for a new carrier to be deployed in a cellular network; obtaining values of the plurality of carrier attributes and values of a configuration parameter for a plurality of existing carriers in the cellular network; constructing an attribute value matrix comprising the values of the plurality of carrier attributes for the plurality of existing carriers, wherein the attribute value matrix associates the plurality of carrier attributes to the plurality of existing carriers; applying a regression to a function associating the attribute value matrix to a vector of the values of the configuration parameter for the plurality of existing carriers to learn coefficients of the function; applying the coefficients to a vector comprising the values of the plurality of carrier attributes for the new carrier to generate a value of the configuration parameter for the new carrier; and transmitting an instruction to another component to implement the value of the configuration parameter for the new carrier.
2. The apparatus of claim 1, wherein the regression comprises one of: a lasso regression; a ridge regression; or a logistic regression.
3. The apparatus of claim 1, wherein the regression comprises a multi-layer perceptron.
4. The apparatus of claim 1, wherein the plurality of carrier attributes includes at least two carrier attributes associated with a same nominal attribute, wherein the at least two carrier attributes represent a one-hot encoding of the nominal attribute.
5. The apparatus of claim 1, wherein the plurality of carrier attributes comprises at least one of: a base station hardware version; a base station software version; a carrier channel frequency; a carrier channel bandwidth; a base station location; a carrier type; a base station demographic characteristic; or a downlink multiple input multiple output mode.
6. The apparatus of claim 1, wherein the configuration parameter comprises at least one of: a handover margin; an inter-frequency load balancing activation status; a downlink interference generation enable status; an active mode load equalization enable status; an average uplink load biasing parameter for secondary cell selection; an inter-cell load generation for physical downlink control channel enable status; a physical downlink control channel load level parameter; an inter-frequency quality threshold for reselecting a higher priority frequency; a reference signal received power inter-frequency handover margin for handover to a neighboring base station; an inter-frequency load balancing threshold for reference signal received power target cell filtering; a hysteresis threshold for a handover margin for handover to wideband code division multiple access; a minimum transmit reference signal received power level in a cell; or a reselection threshold for evaluating a lower priority frequency or a lower priority radio access technology.
7. The apparatus of claim 1, wherein the values of at least one of the plurality of carrier attributes for the plurality of existing carrier are scaled in accordance with a scaling function.
8. The apparatus of claim 1, wherein the operations further comprise: obtaining values of at least a second configuration parameter for the plurality of existing carriers; applying at least a second regression to at least a second function associating the attribute value matrix to at least a second vector of the values of the at least the second configuration parameter to learn at least a second set of coefficients of the at least the second function; applying the at least the second set of coefficients to the vector comprising the values of the plurality of carrier attributes for the new carrier to generate at least a second value of the at least the second configuration parameter for the new carrier; and transmitting an instruction to the another component to implement the at least the second value of the at least the second configuration parameter to the new carrier.
9. The apparatus of claim 1, further comprising: selecting the plurality of existing carriers from a zone around a base station at which the new carrier is to be deployed.
10. The apparatus of claim 9, wherein the zone comprises base stations that are one-hop or two-hop neighbors of the base station at which the new carrier is to be deployed with respect to inter-base station links, or wherein the zone comprises base stations that are within a threshold distance of the base station at which the new carrier is to be deployed with respect to inter-base station links.
11. A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: obtaining values of a plurality of carrier attributes for a new carrier to be deployed in a cellular network; obtaining values of the plurality of carrier attributes and values of a configuration parameter for a plurality of existing carriers in the cellular network; constructing an attribute value matrix comprising the values of the plurality of carrier attributes for the plurality of existing carriers, wherein the attribute value matrix associates the plurality of carrier attributes to the plurality of existing carriers; applying a regression to a function associating the attribute value matrix to a vector of the values of the configuration parameter for the plurality of existing carriers to learn coefficients of the function; applying the coefficients to a vector comprising the values of the plurality of carrier attributes for the new carrier to generate a value of the configuration parameter for the new carrier; and transmitting an instruction to another component to implement the value of the configuration parameter for the new carrier.
12. An apparatus comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: obtaining values for a plurality of carrier attributes of a new carrier to be deployed at a base station in a cellular network; determining a plurality of existing carriers in the cellular network having values for the plurality of carrier attributes that are the same as the values for the plurality of carrier attributes of the new carrier, wherein the plurality of carrier attributes is non-independent with respect to a configuration parameter of the plurality of existing carriers; obtaining values of the configuration parameter for the plurality of existing carriers; determining that a particular value of the values for the configuration parameter exceeds a threshold margin of a percentage of the plurality of existing carriers having the particular value for the configuration parameter; and transmitting an instruction to another component to apply the particular value for a configuration parameter to the new carrier when the particular value is determined to exceed the threshold margin.
13. The apparatus of claim 12, wherein the operations further comprise: determining that the plurality of carrier attributes is non-independent with respect to the configuration parameter via a chi-square test of independence.
14. The apparatus of claim 12, wherein the determining the plurality of existing carriers comprises identifying the plurality of existing carriers as being deployed in a zone around the base station at which the new carrier is to be deployed.
15. The apparatus of claim 14, wherein the zone comprises base stations that are one-hop or two-hop neighbors of the base station at which the new carrier is to be deployed with respect to inter-base station links.
16. The apparatus of claim 14, wherein the zone comprises base stations that are within a threshold distance of the base station at which the new carrier is to be deployed with respect to inter-base station links.
17. The apparatus of claim 14, wherein a size of the zone is selected to provide a minimum number of the plurality of existing carriers having values for the plurality of carrier attributes that are the same as the values for the plurality of carrier attributes of the new carrier.
18. The apparatus of claim 12, wherein the plurality of carrier attributes comprises at least one of: a base station hardware version; a base station software version; a carrier channel frequency; a carrier channel bandwidth; a base station location; a carrier type; a base station demographic characteristic; or a downlink multiple input multiple output mode.
19. The apparatus of claim 12, wherein the configuration parameter comprises at least one of: a handover margin; an inter-frequency load balancing activation status; a downlink interference generation enable status; an active mode load equalization enable status; an average uplink load biasing parameter for secondary cell selection; an inter-cell load generation for physical downlink control channel enable status; a physical downlink control channel load level parameter; an inter-frequency quality threshold for reselecting a higher priority frequency; a reference signal received power inter-frequency handover margin for handover to a neighboring base station; an inter-frequency load balancing threshold for reference signal received power target cell filtering; a hysteresis threshold for a handover margin for handover to wideband code division multiple access; a minimum transmit reference signal received power level in a cell; or a reselection threshold for evaluating a lower priority frequency or a lower priority radio access technology.
20. The apparatus of claim 12, wherein the operations further comprise: determining a second plurality of existing carriers in the cellular network having values for a second plurality of carrier attributes that are the same as values for the second plurality of carrier attributes of the new carrier, wherein the second plurality of carrier attributes is non-independent with respect to a second configuration parameter of the plurality of existing carriers; obtaining second values of the second configuration parameter for the second plurality of existing carrier; determining that a particular second value of the second values for the second configuration parameter exceeds a second threshold margin for a percentage of the second plurality of existing carriers having the particular second value for the second configuration parameter; and transmitting a second instruction to the another component to apply the particular second value for the second configuration parameter to the new carrier.

1. An apparatus comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: obtaining values of a plurality of carrier attributes for a new carrier to be deployed in a cellular network; obtaining values of the plurality of carrier attributes and values of a configuration parameter for a plurality of existing carriers in the cellular network; constructing an attribute value matrix comprising the values of the plurality of carrier attributes for the plurality of existing carriers, wherein the attribute value matrix associates the plurality of carrier attributes to the plurality of existing carriers; applying a regression to a function associating the attribute value matrix to a vector of the values of the configuration parameter for the plurality of existing carriers to learn coefficients of the function; applying the coefficients to a vector comprising the values of the plurality of carrier attributes for the new carrier to generate a value of the configuration parameter for the new carrier; and applying the value of the configuration parameter to the new carrier.
2. The apparatus of claim 1, wherein the regression comprises one of: a lasso regression; a ridge regression; or a logistic regression.
3. The apparatus of claim 1, wherein the regression comprises a multi-layer perceptron.
4. The apparatus of claim 1, wherein the plurality of carrier attributes includes at least two carrier attributes associated with a same nominal attribute, wherein the at least two carrier attributes represent a one-hot encoding of the nominal attribute.
5. The apparatus of claim 1, wherein the plurality of carrier attributes comprises at least one of: a base station hardware version; a base station software version; a carrier channel frequency; a carrier channel bandwidth; a base station location; a carrier type; a base station demographic characteristic; or a downlink multiple input multiple output mode.
6. The apparatus of claim 1, wherein the configuration parameter comprises at least one of: a handover margin; an inter-frequency load balancing activation status; a downlink interference generation enable status; an active mode load equalization enable status; an average uplink load biasing parameter for secondary cell selection; an inter-cell load generation for physical downlink control channel enable status; a physical downlink control channel load level parameter; an inter-frequency quality threshold for reselecting a higher priority frequency; an reference signal received power inter-frequency handover margin for handover to a neighboring base station; an inter-frequency load balancing threshold for reference signal received power target cell filtering; a hysteresis threshold for a handover margin for handover to wideband code division multiple access; a minimum transmit reference signal received power level in a cell; or a reselection threshold for evaluating a lower priority frequency or a lower priority radio access technology.
7. The apparatus of claim 1, wherein the values of at least one of the plurality of carrier attributes for the plurality of existing carrier are scaled in accordance with a scaling function.
8. The apparatus of claim 1, wherein the operations further comprise: obtaining values of at least a second configuration parameter for the plurality of existing carriers; applying at least a second regression to at least a second function associating the attribute value matrix to at least a second vector of the values of the at least the second configuration parameter to learn at least a second set of coefficients of the at least the second function; applying the at least the second set of coefficients to the vector comprising the values of the plurality of carrier attributes for the new carrier to generate at least a second value of the at least the second configuration parameter for the new carrier; and applying the at least the second value of the at least the second configuration parameter to the new carrier.
9. The apparatus of claim 1, further comprising: selecting the plurality of existing carriers from a zone around a base station at which the new carrier is to be deployed.
10. The apparatus of claim 9, wherein the zone comprises base stations that are one-hop or two-hop neighbors of the base station at which the new carrier is to be deployed with respect to inter-base station links, or wherein the zone comprise base stations that are within a threshold distance of the base station at which the new carrier is to be deployed with respect to inter-base station links.
11. A non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising: obtaining values of a plurality of carrier attributes for a new carrier to be deployed in a cellular network; obtaining values of the plurality of carrier attributes and values of a configuration parameter for a plurality of existing carriers in the cellular network; constructing an attribute value matrix comprising the values of the plurality of carrier attributes for the plurality of existing carriers, wherein the attribute value matrix associates the plurality of carrier attributes to the plurality of existing carriers; applying a regression to a function associating the attribute value matrix to a vector of the values of the configuration parameter for the plurality of existing carriers to learn coefficients of the function; applying the coefficients to a vector comprising the values of the plurality of carrier attributes for the new carrier to generate a value of the configuration parameter for the new carrier; and applying the value of the configuration parameter to the new carrier.
12. An apparatus comprising: a processing system including at least one processor; and a computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising: obtaining values for a plurality of carrier attributes of a new carrier to be deployed at a base station in a cellular network; determining a plurality of existing carriers in the cellular network having values for the plurality of carrier attributes that are the same as the values for the plurality of carrier attributes of the new carrier, wherein the plurality of carrier attributes is non-independent with respect to a configuration parameter of the plurality of existing carriers; obtaining values of the configuration parameter for the plurality of existing carriers; determining that a particular value of the values for the configuration parameter exceeds a threshold margin of a percentage of the plurality of existing carriers having the particular value for the configuration parameter; and applying the particular value for a configuration parameter to the new carrier when the particular value is determined to exceed the threshold margin.
13. The apparatus of claim 12, wherein the operations further comprise: determining that the plurality of carrier attributes is non-independent with respect to the configuration parameter via a chi-square test of independence.
14. The apparatus of claim 12, wherein the determining the plurality of existing carriers comprises identifying the plurality of existing carriers as being deployed in a zone around the base station at which the new carrier is to be deployed.
15. The apparatus of claim 14, wherein the zone comprise base stations that are one-hop or two-hop neighbors of the base station at which the new carrier is to be deployed with respect to inter-base station links.
16. The apparatus of claim 14, wherein the zone comprises base stations that are within a threshold distance of the base station at which the new carrier is to be deployed with respect to inter-base station links.
17. The apparatus of claim 14, wherein a size of the zone is selected to provide a minimum number of the plurality of existing carriers having values for the plurality of carrier attributes that are the same as the values for the plurality of carrier attributes of the new carrier.
18. The apparatus of claim 12, wherein the plurality of carrier attributes comprises at least one of: a base station hardware version; a base station software version; a carrier channel frequency; a carrier channel bandwidth; a base station location; a carrier type; a base station demographic characteristic; or a downlink multiple input multiple output mode.
19. The apparatus of claim 12, wherein the configuration parameter comprises at least one of: a handover margin; an inter-frequency load balancing activation status; a downlink interference generation enable status; an active mode load equalization enable status; an average uplink load biasing parameter for secondary cell selection; an inter-cell load generation for physical downlink control channel enable status; a physical downlink control channel load level parameter; an inter-frequency quality threshold for reselecting a higher priority frequency; an reference signal received power inter-frequency handover margin for handover to a neighboring base station; an inter-frequency load balancing threshold for reference signal received power target cell filtering; a hysteresis threshold for a handover margin for handover to wideband code division multiple access; a minimum transmit reference signal received power level in a cell; or a reselection threshold for evaluating a lower priority frequency or a lower priority radio access technology.
20. The apparatus of claim 12, wherein the operations further comprise: determining a second plurality of existing carriers in the cellular network having values for a second plurality of carrier attributes that are the same as values for the second plurality of carrier attributes of the new carrier, wherein the second plurality of carrier attributes is non-independent with respect to a second configuration parameter of the plurality of existing carriers; obtaining second values of the second configuration parameter for the second plurality of existing carrier; determining that a particular second value of the second values for the second configuration parameter exceeds a second threshold margin for a percentage of the second plurality of existing carriers having the particular second value for the second configuration parameter; and applying the particular second value for the second configuration parameter to the new carrier.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        11/19/2022